As the two offenses charged in count one, and also in count three, are not only separate and distinct offenses, but are inconsistent and repugnant the one to the other, the holding in Irvin v. State, 51 Fla. 51, 41 So. 785, is not applicable here. The motion to quash these two counts should therefore, in my opinion, have been granted. It is elementary that two separate and inconsistent offenses cannot be combined in one count of an information or indictment. To do so would conflict with Sections 11 and 12 of the Declaration of Rights contained in *Page 604 
our Constitution. I might add that I did not participate in the decision of the Grello case, which is not yet a binding precedent, because rehearing has been granted in that case.